Citation Nr: 0813538	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-29 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1967.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision of the Fort Harrison, Montana Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
denied service connection for bilateral hearing loss, 
tinnitus, and a psychiatric disorder to include post-
traumatic stress disorder (PTSD).  The veteran had also 
initiated an appeal of denial of service connection for a 
psychiatric disorder.  An August 2007 rating decision granted 
service connection for such disability, and that matter is 
not before the Board.  In February 2008, a videoconference 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the veteran's claims file.  At the 
hearing, the undersigned granted the veteran's request that 
the case be held in abeyance for the submission of additional 
evidence.  Additional evidence has been received with a 
waiver of initial RO consideration.  


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss was not manifested in 
the first postservice year; and the preponderance of the 
evidence is against a finding that the veteran's current 
bilateral hearing loss disability is related to an event, 
injury, or disease in service.

2. Tinnitus was not noted in service, and the preponderance 
of the evidence is against a finding that the veteran's 
current tinnitus is related to his service or to any event 
therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).
2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A November 2004 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claims.  He has 
had ample opportunity to respond/supplement the record, and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), a March 2006 letter informed the 
veteran of disability rating and effective date criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in July 
2007.  The veteran has not identified any pertinent evidence 
that remains outstanding.  At the videoconference hearing he 
was advised specifically of what was still needed to 
establish entitlement to the benefits sought, and was granted 
an abeyance period to submit such evidence.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The veteran's SMRs are silent for complaints, findings, 
treatment or diagnoses relating to bilateral hearing loss or 
tinnitus.  Audiometry at the time of his service entrance 
examination in July 1965 revealed puretone thresholds, in 
decibels, were: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
-5 (10)
-5 (5)
-5 (5)
5 (15)
10 (15)
10 (20)
Left 
Ear
-5 (10)
-5 (5)
-5 (5)
0 (10)
15 (20)
15 (25)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

On July 1967 service separation examination audiometry, 
puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
5
0
5
n/a
10
n/a
Left 
Ear
5
5
5
n/a
10
n/a

The veteran's July 1967 report of medical history was silent 
for current or past hearing loss of either ear, and silent as 
to tinnitus.

The veteran's service personnel records show that from 
December 1965 to December 1966 he was stationed in Vietnam; 
his service occupational specialty was equipment storage 
specialist.

A September 2002 health summary from Ft. Belknap Health 
Center is silent for complaints, findings, treatment, or 
diagnoses of bilateral hearing loss or tinnitus.

A statement from the veteran's spouse received in October 
2002 mentions that he is not able to hear as well as he used 
to.

VA outpatient treatment records from February 2004, November 
2004 to December 2005, and July 2006 to August 2007 are 
silent for any findings, treatment, or diagnoses of bilateral 
hearing loss or tinnitus.  In November 2005, the veteran 
reported a history of hearing loss and tinnitus.

Audiometry on July 2007 VA audiological evaluation revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
55
85
LEFT
30
40
40
55
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 96 in the left ear.  Mild to 
severe bilateral sensorineural hearing loss was diagnosed.  
The veteran reported exposure to helicopters, artillery, and 
gunfire noise in service.  Postservice occupational noise 
exposure included mining and construction work.  
Environmental noise exposure included ATVs, 4-wheelers, power 
tools, chainsaws, tractors, and guns.  He also reported 
experiencing tinnitus beginning in the 1990s while doing 
construction work.  After reviewing the claims file, and 
noting that the veteran had normal hearing prior to service 
and upon separation from service, the examiner opined, "It 
is not as likely that [the veteran's] hearing loss is service 
related due to exiting the service with normal hearing.  It 
is not as likely that [his] tinnitus is service related since 
he indicated that tinnitus started in the 1990's while 
working construction.  [His] hearing loss and tinnitus is 
likely due to physiological, age, occupational, and/or 
recreational factors following the service."  

At his February 2008 videoconference hearing, the veteran 
testified that during service he supplied helicopters with 
fuel, ammunition, and artillery rounds; as a result, he was 
exposed to noise from helicopters, artillery, round fire, 
small arms fire, and incidents of incoming mortar fire and 
rocket fire.  He stated that, after service, he could not 
hear as well as before.  Also, his postservice noise exposure 
included construction work, which had the same effect as 
being around helicopters.

Evidence received at the Board in April 2008, with a waiver 
of RO consideration, shows that the veteran has hearing loss; 
it does not address the matter of a nexus between the 
veteran's hearing loss or tinnitus and his service.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral hearing loss

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  Because he served supplying helicopters 
with fuel and ammunition, it may be conceded that he likely 
was exposed to noise trauma in service.  What he must still 
show to establish service connection for his hearing loss is 
that the current disability is related to the noise exposure 
in service.  There is no competent evidence in the record 
that the veteran's current hearing loss disability is indeed 
related to his service.

Significantly, the veteran's SMRs, including his service 
separation examination report, do not mention hearing loss.  
Consequently, service connection for bilateral hearing loss 
on the basis that such disability became manifest in service 
and persisted, is not warranted.  As there is no competent 
evidence that sensorineural hearing loss was manifested in 
the first post-service year, there is no basis for 
considering (and applying) the 38 U.S.C.A. § 1112 chronic 
disease presumptions (for sensorineural hearing loss as an 
organic disease of the nervous system).  

Furthermore, the record includes no competent (medical) 
evidence that relates the veteran's current bilateral hearing 
loss to his active service.  The only medical opinion in the 
record that specifically addresses this matter, the report of 
the July 2007 VA audiological evaluation, is to the effect 
that the veteran's bilateral hearing loss is not related to 
service (and specifically noise exposure therein), but is 
likely due to physiological, age, occupational, and/or 
recreational factors following his service.  The examiner 
also based his opinion on the fact that the veteran had 
normal hearing upon separation from service, and significant 
postservice occupational and environmental noise exposure.  
As this opinion was by an audiologist (who would be qualified 
to provide it), was based on a review of the record, and 
included an explanation of the rationale for the opinion, it 
has substantial probative value.  With the additional 
evidence received at the Board after the hearing (which shows 
hearing loss disability but does not bear on the etiology of 
the hearing loss), the veteran's representative presented an 
argument that the VA opinion is inadequate because it does 
not include an explanation of rationale.  The Board finds 
otherwise.  In noting that the veteran had normal hearing on 
service separation, and postservice occupational and 
recreational noise exposure, and identifying the more likely 
intercurrent causes for the veteran's hearing loss, the 
examiner provides ample rationale for the opinion offered.  
Because there is no competent evidence to the contrary, the 
Board finds the opinion persuasive.  

The veteran's own statements relating his current bilateral 
hearing loss to noise exposure in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).   

The preponderance of the evidence is against a finding of a 
nexus between the veteran's current bilateral hearing loss 
and his service/noise trauma therein.  Consequently, the 
preponderance of the evidence is against his claim.  In such 
a situation, the benefit of the doubt doctrine does not 
apply; the claim must be denied.
Service connection for tinnitus

The veteran claims, in essence, that his tinnitus is related 
to his service/noise trauma therein.  A November 2005 VA 
outpatient treatment record shows that he reported a history 
of tinnitus.  On July 2007 VA examination, he explained that 
his tinnitus began during the 1990s while he was engaged in 
construction work.   

It is not in dispute that the veteran has tinnitus as such 
disability was noted in a postservice treatment record and on 
VA audiological evaluation.  As was noted above, it is also 
not in dispute that he likely was exposed to noise trauma in 
service.  What he must still show to establish service 
connection for his tinnitus is that such disability is 
related to his service/noise exposure therein.  There is no 
competent evidence in the record that suggests there is such 
a nexus.

The veteran's SMRs, including his service separation physical 
examination, contain no mention of tinnitus.  Consequently, 
service connection for tinnitus on the basis that such 
disability became manifest in service and persisted is not 
warranted.

The earliest documentation of tinnitus of record is the 
November 2005 VA outpatient treatment record.  The July 2007 
VA audiological evaluation is the only medical opinion in the 
record that specifically addresses whether the veteran's 
current tinnitus is related to his active duty service, and 
the noise exposure therein  The examiner determined that 
veteran's tinnitus was most likely due to physiological, age, 
occupational, and/or recreational factors following his 
service.  This was based on the veteran's personal account 
that his tinnitus began in the 1990s while doing construction 
work.  Therefore, the examiner opined that, "It is not as 
likely that [the veteran's] tinnitus is service related."  
As this opinion was based on a review of the record, and 
included an explanation of the rationale for his opinion 
(including a more likely nonservice-related etiology for the 
tinnitus), it has substantial probative value.  And because 
there is no competent evidence to the contrary, the opinion 
is persuasive.  

The veteran's own statements relating his tinnitus to noise 
exposure in service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu, supra.  The preponderance of the 
evidence is against a finding of a nexus between the 
veteran's tinnitus and his service/noise trauma therein, and 
thus against his claim.  Consequently, the benefit of the 
doubt doctrine does not apply and the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


